          Case 1:20-cv-00985-UNA Document 3 Filed 04/15/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
MARK JOHNSON,                             )
                                          )
                        Petitioner,       )
                                          )
            v.                            ) Civil Action No. 20-0985 (UNA)
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                        Respondent.       )
_________________________________________ )

                                  MEMORANDUM OPINION

       In the Superior Court of the District of Columbia, a jury found the petitioner guilty of first

degree murder while armed and related offenses. See Pet. ¶¶ 1-7. 1 He is serving a lengthy prison

sentence, see id. ¶ 4, in the custody of the Federal Bureau of Prisons. The petitioner states that he

pursued a direct appeal in the District of Columbia Court of Appeals, see id. ¶¶ 8-9, and filed

motions in the Superior Court under D.C. Code § 23-110 to vacate his convictions, see id. ¶ 11.

He alleges that the Superior Court’s errors, see generally id. ¶ 12, warrant an order vacating or

setting aside his conviction. This Court has no jurisdiction to grant the relief the petitioner seeks.

       D.C. Code § 23-110 in relevant part provides:


               A prisoner in custody under sentence of the Superior Court claiming
               the right to be released upon the ground that (1) the sentence was
               imposed in violation of the Constitution of the United States or the
               laws of the District of Columbia, (2) the court was without
               jurisdiction to impose the sentence, (3) the sentence was in excess
               of the maximum authorized by law, (4) the sentence is otherwise

1
 The Court construes the petitioner’s pleading, submitted on a preprinted form titled “Motion
Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody,”
as a petition for a writ of habeas corpus (“Pet.”).
          Case 1:20-cv-00985-UNA Document 3 Filed 04/15/20 Page 2 of 2



               subject to collateral attack, may move the court to vacate, set aside,
               or correct the sentence.
D.C. Code § 23-110(a). This petitioner has no recourse in federal court “if it appears that [he] has

failed to make a motion for relief under this section or that the Superior Court has denied him

relief, unless it also appears that the remedy by motion is inadequate or ineffective to test the

legality of his detention.” D.C. Code § 23-110(g); see Williams v. Martinez, 586 F.3d 995, 998

(D.C. Cir. 2009); Garris v. Lindsay, 794 F.2d 722, 727 (D.C. Cir. 1986). Here, the petitioner

availed himself of a § 23-110 remedy, and the remedy is not inadequate or ineffective because the

Superior Court ruled against him. See Graham v. FCC Coleman USP II Warden, No. 14-CV-

1567, 2016 WL 2962190, at *3 (D.D.C. May 20, 2016) (“The record establishes petitioner’s

pursuit of that remedy; the mere fact that he was not successful in the D.C. courts does not render

it inadequate or ineffective.”); Saunders v. United States, 72 F. Supp. 3d 105, 108–09 (D.D.C.

2014) (“The petitioner's claims arise from alleged trial errors, and each could have been raised in

the Superior Court by motion under § 23–110.”).

       For these reasons, the Court will deny the petition for a writ of habeas corpus. See Johnson

v. United States, No. 14-CV-1227, 2014 WL 3605810, at *1 (D.D.C. July 18, 2014). An Order is

issued separately.



DATE: April 15, 2020                          /s/
                                              AMY BERMAN JACKSON
                                              United States District Judge
